Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, were filed by the plaintiffs for the purpose of having decided the question of whether or not a so-called British purchase tax should be included as a part of the dutiable values of the merchandise.
In submitting the appeals for decision counsel for the respective parties have agreed that the issues herein and the issues involved in United States v. Pitcairn, C. A. D. 334, are similar in all material respects, and the record therein has been admitted in evidence in this case.
Upon the agreed facts, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any additions made by the importers to meet advances by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.